ACCEPTED
                        09-17-00300-CR
             NINTH COURT OF APPEALS
                    BEAUMONT, TEXAS
                     12/13/2017 9:31 AM
                 CAROL ANNE HARLEY
                                 CLERK




       FILED IN
9th COURT OF APPEALS
    BEAUMONT, TEXAS
12/13/2017 9:31:59 AM
  CAROL ANNE HARLEY
         Clerk
  MOTION FOR EXTENSION OF TIME TO FIEL APPELLEE'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Appellee, under Texas Rules of Appellate Procedure 38.6 (b), respectfully

requests the Comito extend the time to file Appellee's Brief and would show the

following:


         1. Larry Wayne Duncan is the Appellant. The State of Texas is the

             Appellee.

         2. Bobby Phillips was appointed to represent Appellant in his appeal.

         3. Lany Wayne Duncan was found guilty of Failure to Stop and Render

             Aid resulting in a death on June 7, 2016.

         4. On January 12, 2017 Attorney Phillips filed a Writ of Habeas Corpus

             requesting leave to file an out-of-time appeal which was granted on

             July 31, 2017.

         5. On August 8, 2017 Attorney Phillips filed a Notice of Appeal.

         6. On October 27, 2017 Attorney Phillips filed Appellant's original

             brief.

         7. On November 13,2017 Attorney Phillips filed a Motion to Amend

             Appellant's Brief Due to Minor Clerical Errors and the Amended

             Brief of Appellant.


                                         2
8. Appellee's Brief was then due December 13, 2017.

9. Since the date Appellant's Response Brief was file, the State's

   appellate attorney has had a very busy caseload, including having

   trials set on December 7, 2017 and other pending appellate matters

   with earlier deadlines.

10.Further, the State's appellate attorney had a death in the family and

   was out oftown for a funeral on November 11, 2017.

11.As a result of the above, Appellee was unable to allot the necessary

   time to adequately complete Appellee's Brief.

12.Therefore, Appellee requests this Honorable Comito grant Appellee

   a thirty (30) day extension of time for the filing of Appellee's Brief.

13. State's Attorney communicated with Attorney Phillips, attorney for

   Appellee, on December 11, 2017 and he stated that he had no

   objection to State's First Motion for Extension of Time to File

   Appellee's Brief.

14.This is Appellee's first request for an extension of time to file

   Appellee's Brief in this matter, making this the first request that has

   been made by Appellee.




                                 3
15 .Appellee requests this extension of time not for the purpose of delay,

   but so that justice can be done and the matter properly presents to this

   Honorable Court.




                                    Respectfully Submitted,




                                      ~~
                                    CHRISTINA T. WOOD
                                    Assistant Criminal District Attmney
                                    San Jacinto County, Texas
                                    1 State Hwy Rm# 21
                                    Coldspring, Texas
                                    TBN:24081271
                                    Phone: (936) 653-2601
                                    Fax: (936) 653-2143




                                4
                          CERTIFICATE OF SERVICE


      This is to cettify that on this the
20 \( , a copy of the above and foregoing instrument was sent by U.S. Mail and via
facsimile to:


      Bobby Phillips
      Appellate Counsel for Duncan
      419 N. Washington
      Livingston, Texas 77351
      Phone: (936) 327-5619
      Fax: (936) 327-5610


                                                 ~~
                                                CHRISTINA T. WOOD
                                                Assistant Criminal District Attorney
                                                San Jacinto County, Texas
                                                1 State Hwy Rm# 21
                                                Coldspring, Texas
                                                TBN:24081271
                                                Phone: (936) 653-2601
                                                Fax: (936) 653-2143




                                            5